237 U.S. 120 (1915)
GUFFEY
v.
SUSANNAH SMITH.
No. 87.
Supreme Court of United States.
Argued December 2, 3, 1914.
Decided April 5, 1915.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Mr. Joseph Bailey and Mr. J.H. Beal, with whom Mr. Robert J. Dodds was on the brief for petitioner.
Mr. J.A. Hindman for respondent.
MR. JUSTICE VAN DEVANTER delivered the opinion of the court.
This case is in all material respects like that of Guffey v. James A. Smith, just decided. The two cases were argued together and the views expressed in that are decisive of this.
The decrees below are reversed and the case is remanded to the District Court with like directions as in that case.
Decree reversed.